In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Joseph, J.), entered July 25, 1989, which denied her objections to an order of the same court (Kahlos, H.E.), entered May 15, 1989, which denied her application for an award of counsel fees.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Family Court did not improvidently exercise its discretion in denying the wife’s application for an award of counsel fees (see, Sampson v Glazer, 109 AD2d 831; Hansen v Hansen, 71 AD2d 604). Mangano, P. J., Bracken, Sullivan and Miller, JJ., concur.